Citation Nr: 0717816	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  05-00 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 30 percent for endometriosis for the period prior to May 
12, 2005, including the propriety of a reduction from 30 
percent to noncompensable effective May 12, 2005.

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for tension headaches.

3.  Entitlement to an initial disability evaluation in excess 
of 10 percent for sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1993 to 
November 2002.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a May 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.


FINDINGS OF FACT

1.  Prior to May 12, 2005, the veteran's endometriosis was 
manifested by pelvic pain; it was not manifested by lesions 
involving bowel or bladder confirmed by laparoscopy.  Since 
May 12, 2005, the veteran's endometriosis has not been 
manifested by pelvic pain or heavy or irregular bleeding, 
requiring continuous treatment for control. 

2.  The RO's decision to reduce the veteran's evaluation for 
endometriosis from 30 to zero percent, effective May 12, 
2005, was supported by evidence contained in the record at 
the time of the reduction and was made in compliance with 
applicable due process laws and regulations.

3.  The veteran's service-connected tension headaches are 
characterized by severe, incapacitating headaches that occur 
about once a month and cause the veteran to rest in a dark 
room, placing the evidence in at least approximate balance as 
to whether a higher disability evaluation is warranted; they 
are not productive of very frequent completely prostrating 
and prolonged attacks, productive of severe economic 
inadaptability.

4.  The veteran's sinusitis is not productive of three or 
more incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for endometriosis prior to May 12, 2005 have not been met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
4.1, 4.7, 4.116, Diagnostic Code 7629 (2006).

2.  The reduction in the disability rating of the veteran's 
endometriosis from 30 to zero percent, effective May 12, 
2005, was proper. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.105, 3.344, 4.1, 4.7 (2006).  

3.  Resolving all doubt in the veteran's favor, the criteria 
for an evaluation of 30 percent, but not greater, for tension 
headaches for the entire appeal period have been met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.1, 
4.7, 4.124a, Diagnostic Code 8100 (2006).  

4.  The criteria for an initial disability rating in excess 
of 10 percent for a sinus disability have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.97, 
Diagnostic Codes 6599-6513 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on her behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2006). 

A letter dated in March 2005 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002). The veteran was aware that it was ultimately her 
responsibility to give VA any evidence pertaining to the 
claims.  The March 2005 letter told her to provide any 
relevant evidence in her possession.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The veteran was informed by letter dated in May 2005 of how 
VA determines disability ratings and effective dates.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Although these letters were not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to her, since she was subsequently provided adequate notice, 
and the claim was readjudicated and an additional 
supplemental statement of the case (SSOC) was provided to the 
veteran in October 2005.  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  The 
veteran was also accorded VA examinations in March 2003, June 
2004, July 2004, July 2005, and September 2005. 38 C.F.R. § 
3.159(c)(4).

There is no objective evidence indicating that there has been 
a material change in the severity of the veteran's service-
connected disorders since she was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 
11-95.  The VA examination reports are thorough and supported 
by private and VA outpatient treatment records.  The 
examinations in this case are adequate upon which to base a 
decision.
 
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran is appealing the original assignments of 
disability evaluations following awards of service connection 
for endometriosis, sinusitis, and tension headaches.  As 
such, it is not the present level of disability which is of 
primary importance, but rather the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  Fenderson 
v. West, 12 Vet. App. 119 (1999).

Historically, the veteran filed her claims for service 
connection in November 2002, directly after discharge from 
service.  A May 2003 rating decision granted service 
connection for endometriosis with a 30 percent evaluation 
effective November 9, 2002, tension headaches with a 10 
percent evaluation effective November 9, 2002, and sinusitis 
with a 10 percent evaluation effective November 9, 2002.  The 
veteran appealed the rating decision with respect to the 
assigned evaluations.  

In an August 2005 rating decision, the RO granted service 
connection for a total abdominal hysterectomy with bilateral 
salpingo-oophorectomy and lyses of adhesions with a 100 
percent evaluation effective May 12, 2005 and a 50 percent 
evaluation effective September 1, 2005.  That same rating 
decision reduced the evaluation for endometriosis to zero 
percent effective May 12, 2005, the date of the hysterectomy, 
as the medical records indicate that the hysterectomy was 
performed as a treatment for the endometriosis.  The veteran 
was informed that since there was no medical evidence of 
existing endometriosis, an examination would be conducted and 
a disability determination made upon receipt of examination 
report.

a.	Endometriosis

Prior to May 12, 2005, the veteran's endometriosis has been 
rated as 30 percent disabling pursuant to 38 C.F.R. § 4.116, 
Diagnostic Code 7629.  Under Diagnostic Code 7629, a 10 
percent disability rating is warranted when there is pelvic 
pain or heavy or irregular bleeding, requiring continuous 
treatment for control.  A 30 percent rating is for 
application when there is pelvic pain or heavy or irregular 
bleeding not controlled by treatment.  A 50 percent rating is 
the highest available under Diagnostic Code 7629, and it is 
for application when there are lesions involving bowel or 
bladder confirmed by laparoscopy, pelvic pain or heavy or 
irregular bleeding not controlled by treatment, and bowel or 
bladder symptoms.

Prior to May 12, 2005, the medical evidence indicates that 
the veteran suffered from severe stage 4 endometriosis with 
pelvic pain; and although the record includes complaints of 
bladder symptoms such as frequency and painful urination, 
there is no evidence of lesions involving bowel or bladder 
confirmed by laparoscopy.  In addition, although the veteran 
had periods of heavy menstrual bleeding and irregular 
bleeding, there is no indication that it was not controlled 
by treatment, or even that it required continuous treatment 
for control.  

Post-service medical records indicate that the veteran has 
undergone two laparoscopies in 1998, an exploratory 
laparotomy in 1999 for excision of large endometriomas and 
presacral neurectomy and incision of endometriosis and lysis 
of adhesions, and a cystoscopy hydration for frequency-
urgency syndrome.  

The veteran was afforded a VA examination in March 2003.  The 
veteran reported episodes of heavy bleeding in 1995 and 
irregular bleeding in 1994, which occurred sporadically.  The 
veteran reported recurrent and chronic pelvic pain that was 
not responding to medications, Lupron Depot and Tylenol 3.  
The veteran denied incontinence of urination.  Physical 
examination demonstrated that palpation of the abdomen showed 
slight tenderness in the lower pelvic area from previous 
scarring from operative procedures.  The pelvic examination 
demonstrated that the cervix was anterior, small, and regular 
shaped.  The uterus was retroverted, irregular shape 
approximately 70 grams with decreased mobility.  Adnexa were 
not palpable bilaterally.  Rectovaginal examination was 
confirmatory.  Uterosacral ligaments showed no evidence of 
uterosacral nodularity.  There was no evidence of fistula 
formation.  There was no evidence of menstrual disturbance.  
There was demonstration of reduced mobility, which equals 
adhesions.  There was no evidence of rectocele or cystocele.  
There was no evidence of perineal relation or evidence of 
urinary incontinence.  Pap smear was negative.  A diagnosis 
of endometriosis was rendered.    

An April 2004 outpatient urology clinic note determined there 
was no evidence of interstitial cystitis based on bladder 
capacity.  

The veteran was afforded a VA examination in July 2004.  The 
examiner noted that the veteran had a history of significant 
urinary frequency, both at night as well as during the day 
time and had been evaluated by cystoscopy at which time the 
veteran reported no evidence of interstitial cystitis was 
documented.  Physical examination demonstrated some mild, 
diffuse lower abdominal tenderness, but no masses were 
palpated, and no hepatosplenomegaly was appreciated.  Pelvic 
examination demonstrated a right Bartholin's gland duct cyst 
measuring approximately 3 to 3.5 centimeters in greatest 
dimension.  The vagina was without distinct abnormality.  The 
cervix was visualized and was about 2.5 by 2.5 centimeters 
without gross abnormality.  On bimanual examination, the 
uterus was approximately 6 to 7 weeks gestational size.  The 
surface of the uterus was somewhat irregular posteriorly 
consistent with the previously noted fibroid.  No distinct 
adnexal enlargement was noted but on rectovaginal 
examination, there was some irregularity appreciated which 
could have been stool present in the proximal portion of the 
rectum.  The examiner opined that it was not as likely that 
the nocturia or urinary frequency was due to endometriosis.

Taking into account all the evidence of record, the Board 
finds that a higher evaluation prior to May 12, 2005 for 
service-connected endometriosis is not warranted.
 
With respect to the propriety of a reduction from 30 percent 
to noncompensable effective May 12, 2005, as noted above, the 
August 2005 rating decision reduced the veteran's disability 
rating for endometriosis from 30 to zero percent, effective 
May 12, 2005, the date the veteran underwent a total 
abdominal hysterectomy.

Initially, the Board notes that the requirements for a 
reduction in the evaluation for disabilities in effect for 
five years or more are set forth at 38 C.F.R. § 3.344(a) and 
(b).  However, the Board notes that the provisions of 38 
C.F.R. § 3.344(a) and (b) are inapplicable because the 
veteran's 30 percent evaluation had been in effect for less 
than five years at the time of the reduction.

In addition, given the assignment of the 100 percent 
effective May 12, 2005 for a total abdominal hysterectomy 
with bilateral salpingo-oophorectomy and lyses of adhesions 
and subsequent evaluation of 50 percent effective September 
1, 2005, the veteran did not experience a decrease in 
compensation payments made, as a result of the reduction in 
the rating assigned for endometriosis.  Thus, because the net 
result of the August 2005 rating decision was to increase the 
combined compensation payment for his service-connected 
disabilities, the RO properly determined that the special 
notice procedures in 38 C.F.R. § 3.105(e) were inapplicable.  
See VAOPGCPREC 71-91 (Nov. 7, 1991); see also VAOPGCPREC 29-
97 (Aug. 7, 1997).

The next question for the Board is whether the evidence of 
record since May 12, 2005 provided a basis for the rating 
reduction, by a showing of an improvement in her condition.  
As noted above, the veteran underwent a total hysterectomy on 
May 12, 2005, an operation of excising the entire uterus.  
The veteran reported at a September 2005 VA examination that 
she had not suffered from any heavy bleeding, irregular 
bleeding, pelvic pain, or urinary incontinence.         

Considering the evidence of record, the Board finds that, 
given the medical findings since May 12, 2005, the RO 
correctly determined that the service-connected endometriosis 
disability showed an improvement in her condition such that 
the criteria for a compensable disability rating were not 
met.

Therefore, the Board finds that the preponderance of the 
evidence is against a disability rating in excess of 30 
percent prior to May 12, 2005 and against a compensable 
disability rating since May 12, 2005 for endometriosis.  The 
Board further finds that the medical records since May 12, 
2005 show improvement in the veteran's endometriosis 
condition.  Therefore, the reduction from 30 percent to zero 
percent was proper.  The benefit of the doubt rule has been 
considered and applied where appropriate in this matter.  38 
U.S.C. § 5107(b)(West 2002); see also Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).
  
b.	Tension headaches

The veteran's tension headaches have been rated as 10 percent 
disabling by analogy pursuant to 38 C.F.R. § 4.124a, 
Diagnostic Code 8100 for migraine.  Under this provision, the 
current 10 percent rating is warranted for migraine headaches 
manifested by characteristic prostrating attacks averaging 
one in two months over the last several months.  A 30 percent 
rating is warranted for migraine headaches manifested by 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months.  A 50 percent 
rating is warranted for migraine headaches with very frequent 
completely prostrating and prolonged attacks, productive of 
severe economic inadaptability.

The rating criteria do not define "prostrating."  The Board 
additionally observes that the Court has not undertaken to 
define "prostrating." Cf. Fenderson, supra (in which the 
Court quotes Diagnostic Code 8100 verbatim but does not 
specifically address the matter of what is a prostrating 
attack).  According to DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 1367 (28th Ed. 1994), "prostration" is defined 
as "extreme exhaustion or powerlessness."

The veteran's service medical records indicate that she 
presented with complaints of headache pain with varying 
durations on average once a year from 1994 to 1999; and four 
times in 2001.  The March 2002 Medical Board Narrative 
Summary noted a history of migraines that occur two to three 
times per week associated with nausea and photophobia.  

A March 2003 VA examination report indicates that the veteran 
reported severe nausea and constant dull throbbing headaches 
with attacks that flare up periodically, at least two times 
per week and lasting between one and five hours.  At the time 
of the examination, the veteran was being treated with 
Midrin.  The veteran reported that when she had the severe 
attacks, she was incapacitated and could not do anything.  
The veteran was diagnosed with tension headaches.  

Post-service medical treatment records indicate that the 
veteran presented in April 2004 with complaints of migraines 
four to five times per month without visual change and 
associated with nausea and vomiting.  The veteran presented 
in May 2004 for follow up for chronic mixed tension and 
migrainal headaches after being prescribed Fioricet.  The 
veteran stated that there had been a decrease in the 
frequency of her headaches to once a week, but that the pain 
was 7 out of 10.  

A July 2005 VA examination report indicates that the veteran 
reported reoccurring headaches most severe by the end of the 
day.  The veteran reported that when the attacks occurred, 
she was required to stop and rest in a dark room, but that 
she had been able to go to work but had required medication, 
Fioricet.  The veteran reported attacks once every month for 
a three-day duration.     

Based on the above evidence, it appears that during the 
appeal period, the veteran's headaches have diminished in 
frequency from occurring nearly twice a week, to once a week, 
and most recently to once a month.  Frequent headaches alone, 
however, are not the criteria used to determine the veteran's 
rating under Diagnostic Code 8100.  The headaches must also 
be prostrating in nature.  

This case presents VA with an adjudication problem because of 
the apparent disparity between reported symptoms and clinical 
findings.  Post service medical records fails to reveal the 
veteran actually being objectively observed by medical 
personnel having a completely prostrating headache at any 
time.  In addition, to complicate this case even further, a 
CT scan of the head in February 2001 showed chronic sphenoid 
sinusitis and otherwise normal CT; and the veteran's 
headaches in June 2001 were attributed to her hypertension.

Based upon the foregoing, and considering the doctrine of 
resolving reasonable doubt in favor of the veteran, the Board 
finds that during the entire appeal period, the veteran's 
service-connected tension headaches warrant a 30 percent 
evaluation, but no higher, under Diagnostic Code 8100.  In 
this regard, we note that the evidence tends to show that the 
veteran experiences incapacitating or prostrating attacks 
once a month, thus warranting an increased evaluation to 30 
percent.

A 50 percent evaluation is not warranted under DC 8100, 
because the evidence does not show the veteran has very 
frequent, prostrating and prolonged attacks causing severe 
economic inadaptability.  The July 2005 VA examination report 
reflects the veteran reported that she was able to go to work 
but required medication.  Thus, the veteran's service-
connected tension headache disability warrants no more than a 
30 percent evaluation under Diagnostic Code 8100.

The Board has considered evaluation of the veteran's tension 
headache disability under all other potentially appropriate 
diagnostic codes; however, no other diagnostic code more 
adequately evaluates the veteran's disability.

In summary, and for the reasons and bases set forth above, 
resolving all doubt in favor of the veteran, the Board 
concludes that an increased rating to 30 percent, but no 
higher, is warranted under Diagnostic Code 8100 for the 
entire appeal period.  The benefit of the doubt rule has been 
considered and applied where appropriate in this matter. 38 
U.S.C. § 5107(b)(West 2002); see also Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).
  
c.	Sinusitis

The veteran's service-connected sinus disability is evaluated 
as 10 percent disabling under the provisions of 38 C.F.R. § 
4.97, Diagnostic Code 6514.  According to the General Rating 
Formula for Sinusitis, the current 10 percent evaluation is 
warranted for one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain and purulent discharge or crusting.  A 30 percent 
evaluation is warranted for three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 50 percent evaluation is warranted following 
radical surgery with chronic osteomyelitis, or; near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  

A Note which follows these provisions indicates that an 
incapacitating episode of sinusitis means one that requires 
bed rest and treatment by a physician.  38 C.F.R. § 4.97, 
Diagnostic Codes 6510-6514.

In this case, the evidence of record, including VA 
examination findings, do not support a higher initial rating.

A January 2003 treatment record indicates that the veteran 
present with complaint of nosebleed and sinus problems.  
Physical examination noted purulent drainage.  Amoxicillin 
for 10 days was prescribed.

A July 2003 VA examination report indicates that the veteran 
complained of chronic sinus infections, headaches, and 
difficulty breathing through her nostrils periodically with 
attacks at least 20 times a year and lasting one to two 
weeks.  The veteran reported that when she has severe sinus 
attacks, she must seek the attention of a physician for 
antibiotics and that she takes antibiotics and over-the-
counter medications to relieve congestion.  Physical 
examination demonstrated a five percent reduction on the 
right and a six percent reduction on the left of airflow from 
the nose.  X-rays of the sinuses were within normal limits.  

A June 2004 VA examination report indicates that the veteran 
complained of headaches, occasional epistaxis occurring 
mainly in the cold, dry air of the wintertime.  There was no 
history of nasal or sinus surgeries.  Physical examination 
demonstrated airways as open and adequate, and the septum was 
noted to be straight.  There was no purulent discharge, and 
no polyps.  X-rays of the sinuses were normal.  

A March 2005 VA treatment record indicates that the veteran's 
frontal sinuses were aplastic and that the ethmoidal sinuses, 
maxillary sinuses, and the sphenoid sinuses were clear and 
unremarkable.

A July 2005 VA examination report indicates that the veteran 
complained of sinusitis occurring four times per year and 
lasting for two weeks.  The veteran reported that during the 
attacks, she was incapacitated as often as two times per year 
and each incident lasted for two weeks.  She reported 
headaches, interference with breathing through her nose, 
purulent discharge, and nose bleeds.  Physical examination 
demonstrated nasal obstruction of three percent in the right 
and two percent in the left.  Sinusitis was not detected.  X-
rays of the sinuses were within normal limits.

After a complete review of the claims file and considering 
all the evidence of record, the Board finds that a 
preponderance of the evidence is against an initial rating in 
excess of 10 percent for the veteran's sinus disability as 
the objective medical evidence does not demonstrate the 
veteran's sinus disability is productive of three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  There is also no objective evidence 
of crusting or record of long periods of incapacitation.  
There is no objective evidence that her sinus disability 
required prolonged antibiotic treatment of 4-6 weeks or 
resulted in frequent non-incapacitating episodes.  While the 
veteran has reported headaches, it is not clear what portion 
of such are related to the service-connected sinus condition 
and which portion are due to service connected tension 
headaches, noting that the rating for headaches considers all 
headaches.  As such, a rating in excess of 10 percent is not 
warranted during the time period at issue.

In conclusion, the criteria for an increased initial rating 
in excess of 10 percent have not been met during any portion 
of the appeal period.  The benefit of the doubt rule has been 
considered and applied where appropriate in this matter. 38 
U.S.C. § 5107(b)(West 2002); see also Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to an initial disability evaluation in excess of 
30 percent for endometriosis for the period prior to May 12, 
2005, is denied.

A reduction from 30 percent to zero percent, effective May 
12, 2005, for service-connected endometriosis was proper.

Entitlement to an initial disability evaluation of 30 
percent, but not greater, for tension headaches is granted 
subject to the law and regulations governing the payment of 
monetary benefits.

Entitlement to an initial disability evaluation in excess of 
10 percent for sinusitis is denied.



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


